Case 1:19-cr-20351-CMA Document 70 Entered on FLSD Docket 09/18/2019 Page 1 of 10



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-20351-CR-ALTONAGA

  UNITED STATES OF AMERICA

  vs.

  JESUS RAMON VEROES,

                             Defendant.
                                                       /

             UNITED STATES’ UNOPPOSED MOTION FOR PRELIMINARY ORDER OF
                    FORFEITURE AND FORFEITURE MONEY JUDGMENT

              Pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), and the procedures set forth

  in 21 U.S.C. § 853 and Rule 32.2(b)(2) of the Federal Rules of Criminal Procedure, the United

  States of America (the “United States”) hereby moves for the entry of a Preliminary Order of

  Forfeiture and Forfeiture Money Judgment against Defendant Jesus Ramon Veroes (the

  “Defendant”) in the above-captioned matter. The United States seeks a forfeiture money judgment

  in the amount of $5.5 million and the forfeiture of certain property in satisfaction thereof. In

  support of this motion, the United States provides the attached Declaration of Task Force Officer

  Francisco J. Rincon of the Drug Enforcement Administration (“DEA”) and the following factual

  and legal bases.

        I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

              On June 11, 2019, the United States filed an Information charging the Defendant and Luis

  Alberto Chacin Haddad (“Chacin”), a co-defendant, with conspiracy to defraud the United States

  and to commit felony violations of the Foreign Corrupt Practices Act (“FCPA”), in violation of 15

  U.S.C. §§ 78dd-2 and 78dd-3 and 18 U.S.C. § 371. Information, ECF No. 25. The Information

  included forfeiture allegations, which alleged that upon conviction of a conspiracy to commit an
Case 1:19-cr-20351-CMA Document 70 Entered on FLSD Docket 09/18/2019 Page 2 of 10



  FCPA violation, the Defendant shall forfeit to the United States of America, all property, real or

  personal, which constitutes or is derived from proceeds traceable to such offense, pursuant to 18

  U.S.C. § 981(a)(1)(C), which is made criminally applicable by 28 U.S.C. § 2461(c). See id. at 6-

  7.

         On June 24, 2019, pursuant to a written Plea Agreement, the Defendant pleaded guilty to

  the conspiracy charged in the Information. See Minute Entry, ECF No. 42; Plea Agreement ¶ 1,

  ECF No. 46. In his Plea Agreement, the Defendant agreed to the following, among other

  provisions:

                 11.      The defendant agrees to forfeit to the United States voluntarily and
         immediately all property, real or personal, which constitutes or is derived from
         proceeds traceable to the conspiracy to commit felony violations of the Foreign
         Corrupt Practices Act, Title 15, United States Code, Sections 78dd-2 and 78dd-3,
         charged in the Information. The defendant agrees to consent to the entry of orders
         of forfeiture for such property and for a money judgment equal in value to the total
         amount of proceeds he obtained as a result of his offense of conviction. The
         defendant admits and agrees that the conduct described in the Information and
         Factual Proffer provides a sufficient factual and statutory basis for the forfeiture
         of the property sought by the government. The defendant agrees that such
         property includes, but is not limited to:
                 (i) A sum of at least $5.5 million, which represents the total amount the
                      defendant individually acquired through his offense of conviction
                      less the direct costs incurred in providing any lawful goods or
                      services, and which may be sought as a forfeiture money judgment;
                      and
                 (ii) Real property located at 3420 NW 84th Avenue, Doral, FL 33122,
                      which although titled in the name of Oasis 3420 LLC, was
                      purchased by the defendant with proceeds from his offense of
                      conviction and beneficially owned by the defendant.
                 12.      The defendant agrees to waive any appeal of the forfeiture. The
         defendant waives the requirements of Rules 32.2 and 43(a) of the Federal Rules of
         Criminal Procedure regarding notice of the forfeiture in the Information,
         announcement of the forfeiture at sentencing, and incorporation of the forfeiture in
         the judgment. The defendant also waives any failure by the Court to advise the
         defendant of any applicable forfeiture at the time the guilty plea is accepted as
         required by Rule 11(b)(l)(J) of the Federal Rules of Criminal Procedure. The
         defendant further agrees to waive any applicable time limits for the initiation of
         administrative or judicial forfeiture proceedings and/or further notification of any
         such forfeiture brought against the property sought for forfeiture.



                                                  2
Case 1:19-cr-20351-CMA Document 70 Entered on FLSD Docket 09/18/2019 Page 3 of 10



                13.       The defendant also agrees to assist the Government in all
        proceedings, administrative or judicial, involving forfeiture to the United States of
        any property, including substitute property, regardless of its nature or form, real or
        personal, which the defendant or others known to the defendant, have accumulated
        as a result of illegal activities. The defendant agrees that the United States shall,
        at its discretion, be entitled to forfeiture of any property (substitute assets) of
        the defendant to satisfy the money judgment. The defendant further agrees
        that all elements of Title 21, United States Code, Section 853(p), have been
        satisfied. The defendant further agrees to take all steps necessary to locate
        property that could be used to satisfy the forfeiture money judgment and to
        pass title to the United States before the defendant’s sentencing. To that end,
        defendant agrees to fully assist the Government in the recovery and return to the
        United States of any assets, or portions thereof, wherever located. The assistance
        shall include: identification of any property subject to forfeiture, agreement to the
        entry of an order enjoining the transfer or encumbrance of such property, and the
        transfer of such property to the United States by delivery to the Government, upon
        the Government’s request, any necessary and appropriate documentation, including
        consents to forfeiture and quit claim deeds, to deliver good and marketable title to
        such property. The defendant further agrees to liquidate assets, or complete any
        other tasks which will result in immediate payment of the forfeiture money
        judgment in full, or full payment in the shortest amount of time, as requested
        by the Government.
                14.       The defendant agrees to make full and accurate disclosure of his
        financial affairs to the Government and expressly authorizes the Government to
        obtain a credit report. The defendant agrees that within 10 calendar days and upon
        request of the Government, the defendant shall submit a completed Financial
        Disclosure Statement (form provided by the United States), and shall fully disclose
        and identify all assets in which he has any interest and/or over which the defendant
        exercises control, directly or indirectly, including those held by a spouse, nominee,
        or other third party. The defendant agrees that providing false or incomplete
        information about his financial assets, or hiding, selling, transferring or devaluing
        assets and/or failing to cooperate fully in the investigation and identification of
        assets may be used as a basis for: (a) separate prosecution, including, under Title
        18, United States Code, Section 1001; or (b) recommendation of a denial of a
        reduction for acceptance of responsibility pursuant to Sentencing Guidelines §
        3El.l. The defendant agrees that he will not sell, hide, waste, encumber,
        destroy, or otherwise devalue any asset without prior approval of the
        Government, until his forfeiture money judgment is paid in full. The
        defendant shall also identify any transfer of assets valued in excess of $5,000
        since the date when he became aware of the criminal investigation, including
        the identity of the asset, the value of the asset, the identity of the third party to
        whom the asset was transferred, and the current location of the asset.
                15.       The defendant further understands that forfeiture is independent of
        any assessments, fines, costs, restitution, or any other penalty that may be imposed
        by the Court. The defendant knowingly and voluntarily waives any claim or defense
        he may have under the Eighth Amendment to the United States Constitution,



                                                  3
Case 1:19-cr-20351-CMA Document 70 Entered on FLSD Docket 09/18/2019 Page 4 of 10



         including any claim of excessive fine or penalty with respect to the forfeited
         property.

  Plea Agreement ¶¶ 11-15 (bold emphasis added).

         In support of the guilty plea, the Defendant executed a Factual Proffer, and the Court found

  that there was a factual basis to support the Defendant’s conviction. See Factual Proffer, ECF No.

  47. The United States Probation Office has since conducted a presentence investigation, which

  included information on the Defendant’s financial condition. See Presentence Investigation Report

  ¶¶ 82-93, ECF No. 56.

         On September 9, 2019, the undersigned counsel requested, via e-mail, that a Financial

  Disclosure Statement be completed by the Defendant within 10 days, which is September 19, 2019.

  See Plea Agreement ¶ 14 (requiring Defendant to complete such financial disclosure within 10

  calendar days of request); 9/9/2019 e-mail correspondence (on file with undersigned counsel).

         In a subsequent e-mail on the same day, September 9, 2019, the undersigned counsel also

  requested the transfer of approximately $2,995,000.00 previously on deposit in the Defendant’s

  Mashreq Bank account to United States’ custody. See Presentence Investigation Report ¶¶ 82-83

  (referring to Mashreq Bank account); Plea Agreement ¶ 13 (requiring Defendant to liquidate assets

  for immediate payment to the United States to satisfy forfeiture money judgment). In addition, on

  September 13, 2019, defense counsel informed the United States that the Defendant obtained an

  additional $15,000.00 from the sale of a 2017 BMW motorbike.               See 9/13/2019 e-mail

  correspondence (on file with undersigned counsel); Presentence Investigation Report ¶¶ 82, 87.

         On September 16, 2019, the following two cashier’s checks, which were funded by the

  $2,995,000.00 from the Defendant’s Mashreq Bank account and $15,000.00 from the sale of the

  Defendant’s 2017 BMW motorbike, were delivered to the United States: (1) a cashier’s check in

  the amount of $2,890,000.00 as a payment toward the Defendant’s forfeiture money judgment;



                                                  4
Case 1:19-cr-20351-CMA Document 70 Entered on FLSD Docket 09/18/2019 Page 5 of 10



  and (2) a cashier’s check in the amount of $120,000.00 as payment toward Chacin’s forfeiture

  money judgment. 1

            Defense counsel has indicated that an additional $1.1 million remains on balance in the

  Defendant’s Mashreq Bank account, which can be repatriated and/or forfeited to United States.

  See 9/18/2019 e-mail correspondence (on file with undersigned counsel). The bank account is

  further identified as account no. 019000029327 at Mashreq Bank (Dubai), held in the name of

  Powernet LTD. See id.

      II.    LEGAL STANDARD

               A. Directly Forfeitable Property

            All property, real or personal, which constitutes or is derived from proceeds traceable to a

  conspiracy to commit an FCPA violation is subject to forfeiture to the United States. 18 U.S.C. §

  981(a)(1)(C) (made criminally applicable by 28 U.S.C. § 2461(c)). If a defendant is convicted of

  such violation, the Court “shall order” the forfeiture of the property as part of the sentence. See

  28 U.S.C. § 2461(c). As part of the defendant’s sentence, criminal forfeiture is governed by the

  preponderance standard. See United States v. Hasson, 333 F.3d 1264, 1277 (11th Cir. 2003).

               B. Forfeiture Money Judgments

            A forfeiture order may be sought as a money judgment. See Fed. R. Crim. P. 32.2(b)(1)(A),

  (2)(A). See also United States v. Padron, 527 F.3d 1156, 1161-62 (11th Cir. 2008) (holding that

  Federal Rules of Criminal Procedure “explicitly contemplate the entry of money judgments in

  criminal forfeiture cases”). Upon finding that property is subject to forfeiture, the Court:

            . . . must promptly enter a preliminary order of forfeiture setting forth the amount
            of any money judgment, directing the forfeiture of specific property, and directing
            the forfeiture of any substitute property if the government has met the statutory


  1
   Defense counsel has indicated that Defendant owed these funds to Chacin. See 9/11/2019 e-mail
  correspondence (on file with undersigned counsel).


                                                     5
Case 1:19-cr-20351-CMA Document 70 Entered on FLSD Docket 09/18/2019 Page 6 of 10



         criteria. The court must enter the order without regard to any third party’s interest
         in the property. Determining whether a third party has such an interest must be
         deferred until any third party files a claim in an ancillary proceeding under Rule
         32.2(c).

  Fed. R. Crim. P. 32.2(b)(2)(A). The forfeiture money judgment is final as to the defendant “[a]t

  sentencing—or at any time before sentencing if the defendant consents.” See Fed. R. Crim. P.

  32.2(b)(4)(A).

         The Court determines the amount of the money judgment “based on evidence already in

  the record, including any written plea agreement, and any additional evidence or information

  submitted by the parties and accepted by the court as relevant and reliable.” Fed. R. Crim. P.

  32.2(b)(1)(B). The amount of the money judgment should represent the full sum of the illegal

  proceeds, regardless of the defendant’s ability to satisfy the judgment at the time of sentencing.

  See United States v. McKay, 506 F. Supp. 2d 1206, 1211 (S.D. Fla. 2007) (adopting the majority

  rule); see also United States v. Blackman, 746 F.3d 137, 143-44 (4th Cir. 2014) (“The fact that a

  defendant is indigent or otherwise lacks adequate assets to satisfy a judgment does not operate to

  frustrate entry of a forfeiture order. . . . To conclude otherwise would enable wrongdoers to avoid

  forfeiture merely by spending their illegitimate gains prior to sentencing.”); United States v.

  Vampire Nation, 451 F.3d 189, 201-03 (3rd Cir. 2006) (money judgments “are appropriate even

  where the amount of the judgment exceeds the defendant’s available assets at the time of

  conviction”); United States v. Hall, 434 F.3d 42, 59 (1st Cir. 2006) (“ ... [E]ven if a defendant does

  not have sufficient funds to cover the forfeiture at the time of the conviction, the government may

  seize future assets to satisfy the order.”). The defendant’s money judgment amount can be based

  on a reasonable estimate on the amount of property subject to forfeiture. See, e.g., United States

  v. Roberts, 660 F.3d 149, 166 (2d Cir. 2011); United States v. Peithman, 917 F.3d 635, 651 (8th

  Cir. 2019); United States v. Vico, Case No. 15-CR-80057-ROSENBERG/HOPKINS, 2016 WL



                                                    6
Case 1:19-cr-20351-CMA Document 70 Entered on FLSD Docket 09/18/2019 Page 7 of 10



  233407 (S.D. Fla. Jan. 20, 2016) (calculation of money judgment does not require mathematical

  exactitude; district court may make a reasonable extrapolation supported by a preponderance of

  the evidence).

             C. Substitute Property

         If directly forfeitable property is not available, the Court may order the forfeiture of

  substitute assets to satisfy a money judgment. See 21 U.S.C. § 853(p); Fed. R. Crim. P. 32.2(e).

  Substitute assets are available for forfeiture upon a showing that, due to the defendant’s act or

  omission, directly forfeitable property:

         (A) cannot be located upon the exercise of due diligence;
         (B) has been transferred or sold to, or deposited with, a third party;
         (C) has been placed beyond the jurisdiction of the court;
         (D) has been substantially diminished in value; or
         (E) has been commingled with other property which cannot be divided without difficulty.

  21 U.S.C. § 853(p). The government may establish such unavailability through an agent’s

  declaration. See United States v. Seher, 562 F.3d 1344, 1373 (11th Cir. 2009).

     III. DISCUSSION

         As set forth in the Factual Proffer, Chacin owned and managed businesses in Miami,

  Florida, including Search Trading, LLC (“Search Trading”) and Headline, LLC (“Headline”),

  which are “domestic concerns” as that term is defined under 15 U.S.C. § 78dd-2(h)(1). See Factual

  Proffer 1-2, ECF No. 47. In or about early 2016, Chacin informed the Defendant about his failed

  attempts to secure contracts to provide equipment to Venezuela’s state-owned electric company,

  Corporacion Electrica Nacional, S.A. (“Corpoelec”).     See id. at 3.   The Defendant agreed to

  present Chacin’s contract proposals to a foreign official in Venezuela (“Foreign Official 1”), who

  advised the Defendant to work with a second official (“Foreign Official 2”) to finalize the

  contracts. See id.




                                                  7
Case 1:19-cr-20351-CMA Document 70 Entered on FLSD Docket 09/18/2019 Page 8 of 10



            The Defendant informed Chacin of his meeting with Foreign Official 1 and told Chacin

  that they would need to give Foreign Official 2 some of their profits, a portion of which he believed

  would also go to Foreign Official 1. See id. at 4. After three Corpoelec contracts were approved

  by Foreign Official 1 and Foreign Official 2 and awarded to Search Trading, the Defendant and

  Chacin agreed that they would each keep approximately $5.5 million in profits from the contracts.

  See id.     Headline, another company owned by Chacin, was subsequently awarded additional

  contracts totaling more than $40 million by Venezuela state-owned entities. See id. at 4-5. The

  Defendant and Chacin agreed to share profits of these contracts with Foreign Official 2, and then

  conducted transfers in Miami and elsewhere to pay kickbacks. See id. at 5. As indicated in the

  Plea Agreement, the Defendant used a portion of his $5.5 million in illicit profits to acquire real

  property located at 3420 NW 84th Avenue, Doral, FL 33122, which he titled in the name of Oasis

  3420 LLC. See Plea Agreement ¶ 11, ECF No. 46.

            Based on the record, the total amount the Defendant individually acquired through his

  offense of conviction, less the direct costs incurred in providing any lawful goods or services, was

  at least $5.5 million in U.S. currency. See, e.g., id. Pursuant to Rule 32.2 of the Federal Rules of

  Criminal Procedure, this sum may be sought as a forfeiture money judgment. Pursuant to 18

  U.S.C. § 981(a)(1)(C), the real property located at 3420 NW 84th Avenue, Doral, FL 33122 is

  subject to forfeiture as such property is traceable to proceeds of the Defendant’s offense of

  conviction.

            Due to the Defendants’ acts or omissions, directly forfeitable property other than the

  property identified above cannot be located upon the exercise of due diligence; has been transferred

  or sold to, or deposited with, a third party; has been placed beyond the jurisdiction of the court;




                                                   8
Case 1:19-cr-20351-CMA Document 70 Entered on FLSD Docket 09/18/2019 Page 9 of 10



  has been substantially diminished in value; or has been commingled with other property which

  cannot be divided without difficulty. See attached TFO Rincon Decl.

         The Defendant has turned over $2,890,000.00 to be applied toward his forfeiture money

  judgment, and has additional assets to satisfy the outstanding balance of his forfeiture money

  judgment, including approximately $1.1 million currently on deposit in account no. 019000029327

  at Mashreq Bank (Dubai), held in the name of Powernet LTD. See Presentence Investigation

  Report ¶ 82, ECF No. 56; 9/18/2019 e-mail correspondence (on file with undersigned counsel).

  The Defendant’s Financial Disclosure Statement is due to the United States on September 19,

  2019, and the United States anticipates that additional assets will be turned over or forfeited after

  reviewing further information of the Defendant’s financial condition.

         Pending taking custody of such assets, the United States respectfully requests that the Court

  enter a protective order in accordance with the Plea Agreement and pursuant to 21 U.S.C. § 853(e),

  which authorizes the Court to take any action to preserve the availability of property for criminal

  forfeiture and to order the Defendant to repatriate any property that may be seized and forfeited.

  See Plea Agreement ¶ 14 (“. . . The defendant agrees that he will not sell, hide, waste, encumber,

  destroy, or otherwise devalue any asset without prior approval of the Government, until his

  forfeiture money judgment is paid in full.”); 21 U.S.C. § 853(e)(1), (4).

         Accordingly, the Court should issue the attached proposed order, which provides for the

  entry of a forfeiture money judgment against the Defendant; recognition of a payment toward such

  judgment; forfeiture of directly forfeitable and substitute property; a protective order for the

  Defendant’s remaining assets; the inclusion of the forfeiture as part of the Defendant’s sentence

  and judgment in this case; and permission to conduct discovery to locate assets ordered forfeited.




                                                   9
Case 1:19-cr-20351-CMA Document 70 Entered on FLSD Docket 09/18/2019 Page 10 of 10



          WHEREFORE, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), and the

   procedures set forth in 21 U.S.C. § 853 and Rule 32.2(b)(2) of the Federal Rules of Criminal

   Procedure, the United States respectfully requests the entry of the attached order.

                                                 Respectfully submitted,

                                                 ARIANA FAJARDO ORSHAN
                                                 UNITED STATES ATTORNEY

                                         By:     s/ Annika M. Miranda and Nalina Sombuntham
                                                 Annika M. Miranda, Fla. Bar No. 64975
                                                 Nalina Sombuntham, Fla. Bar No. 96139
                                                 Assistant United States Attorneys
                                                 99 N.E. 4th Street, 7th Floor
                                                 Miami, Florida 33132-2111
                                                 Telephone: (305) 961-9303 (Miranda)
                                                             (305) 961-9224 (Sombuntham)
                                                 Facsimile: (305)536-4089
                                                 annika.miranda@usdoj.gov
                                                 nalina.sombuntham@usdoj.gov

                               LOCAL RULE 88.9 CERTIFICATION

          The undersigned counsel hereby certifies that on August 21, 2019, counsel for the United

   States contacted, via e-mail, defense counsel regarding the Defendant’s position on the proposed

   forfeiture. On September 10, 2019, defense counsel confirmed that the Defendant does not contest

   the forfeiture as set forth in the Plea Agreement. On September 17, 2019, counsel for the United

   States contacted defense counsel regarding the Defendant’s position on the proposed protective

   order, and on the same day, defense counsel confirmed that there is no objection.

                                                 s/ Annika M. Miranda and Nalina Sombuntham
                                                 Annika M. Miranda
                                                 Nalina Sombuntham
                                                 Assistant United States Attorneys




                                                   10
